           Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFF HANCOCK, Individually and on                §
Behalf of All Others Similarly Situated,         §
                                                 §
v.                                               §            NO. 1:19-CV-852-LY
                                                 §
JACKSON HEWITT TAX SVC., INC.                    §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court is Jackson Hewitt’s Renewed Motion to Strike Class Allegations, filed on

September 26, 2019. Dkt. No. 46. The District Court referred the motion to the undersigned

Magistrate Judge for report and recommendation pursuant to 28 U.S.C. §636(b)(1)(A), Fed. R. Civ.

P. 72, and Rule 1(c) of Appendix C of the Local Rules, on November 5, 2019. Dkt. No. 63.

                                       I. BACKGROUND

       Jackson Hewitt provides computerized preparation of income taxes. Plaintiff Jeff Hancock

alleges that he received unsolicited text messages from Jackson Hewitt in violation of the Telephone

Consumer Protection Act (“TCPA”) 47 U.S.C. § 227 et seq., and seeks to represent a nationwide

class of individuals who received similar texts. Dkt. No. 1. Hancock originally filed this action in

the U.S. District Court for the Central District of California. Id. In response, Jackson Hewitt filed

a motion to dismiss for lack of personal jurisdiction, to transfer to a federal court in Texas or New

Jersey, or to strike Hancock’s class allegations. Dkt. No. 21. The Central District of California

transferred the action to this Court and without ruling on the motion to strike. Dkt. No. 36.
           Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 2 of 7




       Jackson Hewitt filed the instant motion renewing its request. Dkt. No. 46. Jackson Hewitt

incorporates its prior motion and supporting declarations (Dkt. No. 21), prior reply (Dkt. No. 32),

and a notice correcting certain facts in its submissions, with a corrected declaration (Dkt. No. 35).

It attaches these prior filings as exhibits. See Dkt. Nos. 46-1, 46-2, 46-3.

       Jackson Hewitt moves the Court to strike Hancock’s class allegations for one reason:

Hancock signed a Taxpayer Information Form and Agreement that contains an express class action

waiver (“the Agreement”). Dkt. No. 46-1 at 23-24. The Agreement is associated with the 2016 tax

year filings for Hancock’s mother, Reta Hancock, for whom he serves as legal guardian. See Dkt.

No. 31-1 at 1 (Hancock Decl.); Dkt. No. 46-1 at 34 ¶ 4 (Langstaff Decl.). Jackson Hewitt filed a

copy of the Agreement, which shows a signature by a J. Hancock—the first name is not legible after

the first letter. Dkt. 70-1 at 2.1 The unredacted Agreement does not provide any other indication of

who signed the document, other than: “Taxpayer’s Last Name: Hancock.” Dkt. 70-1 at 2.

       Hancock disputes that he ever signed the Agreement. He argues that the Agreement does not

bind him because (1) the agreement was executed between Jackson Hewitt and his parents, (2) he

personally did not sign it, and (3) any agreement was superseded by later agreements that did not

contain a waiver. Dkt. No. 61. Hancock filed a declaration, which states:

               I am sure that I did not sign the “Taxpayer Information Form and
               Agreement” Jackson Hewitt filed as Dkt. No. 21-2, Langstaff Decl.
               Ex. 1. That document appears to contain an electronic “facsimile”
               signature on a form I did not sign. Indeed, if one reviews other
               documents from Jackson Hewitt’s files for my mother’s tax returns


       1
           Jackson Hewitt originally filed the Agreement as Exhibit 1 to the first Declaration of Amori
Langstaff. Dkt. No. 21-2. That copy of the Agreement was heavily redacted, and the redactions obscured
the signature line. The Court ordered Jackson Hewitt to file an amended version and remove unnecessary
redactions. Dkt. No. 68. Jackson Hewitt filed a less-redacted copy, which shows the signature by a J.
Hancock. Dkt. No. 70-1.

                                                  2
           Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 3 of 7




               from that year, one can see that many of the signatures appear to be
               identical, although some seem to be sized smaller. Exhibit E. I did
               not authorize anyone to affix my name like this to these documents.
               I also note that each of the documents in the entire package has a date
               and time for the signatures, and that all of the signatures reference the
               same minute. I have never rushed through my mother’s taxes, such
               that so many of my signatures could have all been made at the same
               minute.

Dkt. 31-1 at 2. Hancock maintains that the signature is not his. Dkt. 61 at 8.

                                     II. LEGAL STANDARD

       A court “may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). “A defendant may move to strike class

allegations prior to discovery in rare cases where the complaint itself demonstrates that the

requirements for maintaining a class action cannot be met.” Delarue v. State Farm Lloyds, No.

1:09-CV-237, 2010 WL 11530499, at *2 (E.D. Tex. Mar. 10, 2010) (citing Rios v. State Farm Fire

& Cas. Co., 469 F. Supp. 2d 727, 740 (S.D. Iowa 2007)). “There is a distinction between a motion

to strike class action allegations at the pleadings stage and the actual class certification analysis.”

Id. (citing Maldonado v. Ochsner Clinic Foundation, 493 F.3d 521, 523 (5th Cir. 2007); Pederson

v. La. State Univ., 213 F.3d 858, 866 n.7 (5th Cir. 2000)). A court may strike class allegations when

the issues are “plain enough from the pleadings.” Gant v. Whynotleaseit, LLC, No. CV H-13-3657,

2014 WL 12606313, at *1 (S.D. Tex. Dec. 11, 2014), report and recommendation adopted, 2015

WL 12804529 (S.D. Tex. Jan. 16, 2015) (citing Gen Tel. Co. of S.W. v. Falcon, 457 U.S. 147 (1982);

John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007)). For example, “[w]here it is

facially apparent from the pleadings that there is no ascertainable class, a district court may dismiss

the class allegation on the pleadings.” John, 501 F.3d at 445.



                                                  3
            Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 4 of 7




                                        III. DISCUSSION

        Courts often deny motions to strike class allegations without prejudice to refiling when a

defendant moves to strike those allegations before any discovery has taken place and there is

insufficient evidence in the record for a court to make a determination. See, e.g., Delarue, 2010 WL

11530499, at *4; Gant, 2014 WL 12606313, at *2. But in this situation, the disputed issue is not an

element of class certification; the dispute is whether Hancock waived his right to file a class action

in the first place.

        Both parties have filed evidence in support of their position, and neither suggest how further

discovery would assist the Court to resolve this narrow issue. Relying on the facts in the record,

Court finds Hancock is bound by the Agreement and its class action waiver. The Agreement states,

in bold and capital letters:

                WAIVER OF JURY TRIAL AND PARTICIPATION IN CLASS
                ACTION. WITH RESPECT TO ANY CLAIMS FOR MONEY
                DAMAGES AND/OR EQUITABLE OR INJUNCTIVE RELIEF,
                INCLUDING, BUT NOT LIMITED TO, ALL COUNTERCLAIMS,
                CROSS-CLAIMS AND THIRD-PARTY CLAIMS THAT YOU
                MAY BRING AGAINST JACKSON HEWITT TAX SERVICE INC.
                . . . YOU ARE GIVING UP YOUR RIGHT . . . TO SERVE AS A
                REPRESENTATIVE, AS A PRIVATE ATTORNEY GENERAL,
                OR IN ANY OTHER REPRESENTATIVE CAPACITY, AND/OR
                TO PARTICIPATE AS A MEMBER OF A CLASS OF
                CLAIMANTS, IN ANY LAWSUIT FILED AGAINST THE
                JACKSON HEWITT SYSTEM.

                BY SIGNING BELOW, YOU AGREE TO THE TERMS OF THIS
                AGREEMENT, WHICH INCLUDES A WAIVER OF JURY TRIAL
                AND A WAIVER OF PARTICIPATION IN A CLASS ACTION,
                WHICH MAY SUBSTANTIALLY LIMIT YOUR RIGHTS IN THE
                EVENT OF A DISPUTE.




                                                  4
            Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 5 of 7




Dkt. No. 70-1 at 2. Hancock’s signature appears at the bottom of the same page. Id. In two rounds

of briefing, Hancock offers no compelling evidence to invalidate the Agreement or the signature.

Hancock’s argument that he did not sign the taxpayer form is entirely implausible. In fact,

Hancock’s declaration otherwise supports a finding that he signed the Agreement. Apparently

implying that Jackson Hewitt somehow improperly manufactured his signature, Hancock declares

that his signature “appear[s] to be identical” with “many of the signatures” on his mother’s tax

returns from that year, with some “sized smaller,” and that “all of the signatures reference the same

minute.” Dkt. 31-1 at 2. But rather than being suspicious as Hancocks suggests, it instead is wholly

consistent with Hancock completing the forms by electronic signature, which would apply to

multiple documents an identical digital signature with identical time stamps. Hancock also cites no

authority in support of his claim that he is not bound by the Agreement because he signed it while

acting in his capacity as a legal guardian.2 Hancock’s argument that a 2018 form supercedes the

Agreement is also not persuasive.             The form he offers—a 2018 Consent to Use of Tax

Information—does not contain any indication that it would supercede a 2016 Taxpayer Information

Form and Agreement, which is an entirely different type of agreement. Compare Dkt. No. 31-8; Dkt.

No. 46-1 at 23-24. Jackson Hewitt has shown that Hancock signed the Agreement containing the

class action waiver, and despite having signed it as the guardian for his mother, it binds him

individually when he brings an individual suit arising from Jackson Hewitt sending him texts to a

number he provided in those same transactions. Unsolicited texts messages are indeed annoying.


        2
          Hancock’s only cited authority on this point does not support his position. He cites Instone Travel
Tech Marine & Offshore v. Int’l Shipping Partners, Inc., 334 F.3d 423, 428 (5th Cir. 2003), but that case
addressed an agent’s own liability; not an agent’s rights to assert a claim. See id. (“It is well established that
an agent acting for a disclosed principal is not liable for claims arising out of contracts executed by the agent
on behalf of its principal.”).

                                                        5
           Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 6 of 7




But having to comb through the voluminous record of this case to find this information has been

even more so.

        Because Hancock’s claims arise from an agreement that he signed that contains a class action

waiver, and Hancock has not shown any reason why the wavier does not apply here, the Court finds

that Hancock is bound by that waiver. Absent an applicable exception, a class action waiver “must

be enforced according to its terms.” Convergys Corp. v. Nat’l Labor Relations Bd., 866 F.3d 635,

638 (5th Cir. 2017) (quoting D. R. Horton, Inc. v. NLRB, 737 F.3d 344, 362 (5th Cir. 2013). The

undersigned therefore recommends that the District Court grant the motion to strike the class

allegations.

                                IV. ORDER AND RECOMMENDATION

        Based upon the foregoing, the undersigned Magistrate Judge RECOMMENDS that the

District Court GRANT Jackson Hewitt’s Motion to Strike the Class Allegations (Dkt. No. 46). The

undersigned FURTHER RECOMMENDS that the District Court STRIKE the class allegations

from the original complaint (Dkt. No. 1) and ORDER Hancock to file an amended complaint

removing those claims.

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo


                                                   6
          Case 1:19-cv-00852-LY Document 79 Filed 05/14/20 Page 7 of 7




review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       SIGNED this 14th day of May, 2020.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 7
